239 S.W.3d 170 (2007)
Terrence BARFIELD, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89297.
Missouri Court of Appeals, Eastern District, Division One.
November 27, 2007.
Laura G. Martin, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Terrence Barfield, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective assistance by failing to investigate his mental state at the time of entering his guilty pleas.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).